Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-11-00891-CR

                                          James GARZA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR12648A
                           Honorable Melisa Skinner, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
imposing a sentence of life without the possibility of parole is REVERSED and the cause is
REMANDED for resentencing in accordance with this court’s opinion.

       SIGNED December 23, 2014.


                                                       _____________________________
                                                       Marialyn Barnard, Justice